DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 4-6, 11-13, 15 and 18-19 are amended.
Claims 2-7 and 9-20 remain pending in the application and are presented to be examined upon their merits.
Response to Arguments
Non-Functional Descriptive Material
The Applicant has amended claims 6, 13 and 15. The Non-functional Descriptive Material designation of has been corrected.
Claim Rejections- 35 U.S.C. § 112
Based upon the evidence provided by the applicant that defines the limitation in question, see Applicant’s remarks page 9,  the 35 USC 112a rejection is withdrawn.
35 USC 112b rejection is withdrawn.
Claim Rejections-35 U.S.C. § 103
Applicant’s arguments, see Remarks, filed 08/08/2022, with respect to the rejection(s) of claim(s) 2-7 and 9-20 under Coulter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Scott-Briggs, “What is a Mobile Wallet, Origin and History in Financial technology”, Fintech News-Posted November 29, 2016.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter in view of Geddis and Scott-Briggs, “What is a Mobile Wallet, Origin and History in Financial technology”, Fintech News-Posted November 29, 2016.
Re claims 6, 13 and 15
Coulter discloses a credit provider computer system to (correction) credit account information to a customer when an existing credit account information is compromised (erroneous) (see Abstract), the method comprising:
receive a report of a compromised credit account information for an existing credit account of the customer [see Coulter, Abstract, (FIG. 13)(700)33(S704)];
access a database comprising a plurality of existing customer credit accounts [see Coulter, 4: 6-12; 4:19-21];
cancel the compromised credit account information for the existing credit account [see Coulter,
FIG. 4C, 13:46-47];
generate a replacement credit account information for the existing credit account[see Coulter,
FIG. 4C, 13:46-47; see also 16:3-6, the examiner considers updated credit data to be a replacement of
previous data being put forth in the report]; and
add to said database via computer system said replacement credit account information to said
existing credit account of said customer [see Coulter, 4:6-8]
provide at least a portion of the replacement credit account information to the customer such
that the customer can continue to utilize the existing credit account without interruption [see Coulter,
13:47-49] [the examiner considers this an intended use see MPEP 2144.07]
Coulter discloses providing at least a portion of the replacement credit account information to the customer such that the customer can continue to utilize the existing credit account without interruption [see Coulter, 13:47-49], fails to disclose, providing the data from a computer system to a
customer’s mobile device and that said customer’s mobile device comprises: a new card number, and expiration date and a security code.
Geddis disclose a computer system to a customer’s mobile device and that said customer’s mobile
device comprises: a new card number, and expiration date anda security code. (28)(FIG. 2)[see Geddis,
abstract, 4:41-45 and 4:53-55; 4:45-48: 15:49-53: 9:31-45). It would have been obvious before the
effective filing date to substitute the computer 10 (FIG. 2) of Coulter with the mobile device (28) (FIG. 2) of Geddis. The motivation would be to allow the user readily interact and communicate with the
internet web server(s) of Coulter [see Coulter FIG. 3, 10:23-30] in various locations [see Geddis, 4:61-5:10]
Coulter also discloses a mobile device wherein at least a portion of replacement account information is provided [see Coulter, 13:47-49], but fails to disclose a mobile wallet of the customer’s mobile device.  Scott-Briggs explains the history of mobile wallets going back to 1997 with Coca-Cola providing SMS based transactions to the launch of the Google wallet to the market in 2011 and Apple passbook in 2012. Since the use of a mobile device to transfer money has been widely accepted and ubiquitously used throughout society, it would have been obvious before the effective filing date of the invention for Coulter to have been familiar with alternative mobile wallet payment processing models (e.g., mobile based billing; SMS-based transactions; Mobile web payments, etc.,) as mentioned by Scotts-Briggs to facilitate and make mobile payments and to make such payments more convenient for the user and the other party (i.e., merchant, payee, etc.,) involved in the transaction. 
Re claims 2 and 9: accessing at said computer system and form said report of said compromised
credit account information, a customer user ID to confirm an identity of a provider of the report [see
Coulter, (FIG. 13)(700)33(S704); 12:26-31]
Re claims 3, 10 and 17: accessing, at said computer system and from said report of said
compromised credit account information, a device ID to confirm anidentity of a provider of the report [see FIG.4A, Coulter, 12:14-16],
Re claims 4, 11 and 18: confirming a customer user ID prior to providing at least the portion of
the replacement credit account information to the customer [ see Coulter, 5:17-19]
Re claims 5, 12 and19: confirming via said computer system and from said existing credit account of said customer at said database, a device ID prior to providing at least said portion of said replacement credit account information to the customer mobile device [ see Coulter, 5:17-19 as well are reasoning for claim 6]
Re claims 7, 14 and 20: wherein the replacement credit account information is not intermediary
credit account information, [see Coulter, 13:46-47; see also 16:3-6]
interruption [see Coulter, 13:47-49], fails to disclose, providing the data from a computer system to a customer’s mobile device and that said customer’s mobile device comprises: a new card number, and expiration date and a security code.
Geddis disclose a computer system to a customer’s mobile device and that said customer’s mobile device comprises: a new card number, and expiration date and a security code. (28)(FIG. 2)[see Geddis, abstract, 4:41-45 and 4:53-55; 4:45-48: 15:49-53: 9:31-45). It would have been obvious before the effective filing date to substitute the computer 10 (FIG. 2) of Coulter with the mobile device (28) (FIG. 2) of Geddis. The motivation would be to allow the user readily interact and communicate with the
internet web server(s) of Coulter [see Coulter FIG. 3, 10:23-30] in various locations [see Geddis, 4:61-5:10]


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692